Dissenting Opinion by
Mr. Justice Cohen:
I read that section of the Slayer’s Act pertaining to joint tenants to require that upon the death of the decedent one-half of any property held by the slayer and *545the decedent as joint tenants passes to the decedent’s estate in fee. The second part of the section deals only with the other half which shall pass to the estate of the decedent upon the death of the slayer unless the slayer obtains a separation or severance of the property or a decree granting partition.
Assuming that the “unless” portion of the section can be exercised by a creditor of the slayer, I would permit that separation, severance or partition only to be exercised on that half of the property in which the decedent’s estate has a life interest, and not upon the half of the property which passed in fee to the estate of the decedent. To hold as the majority does that one-half of the property which passed to the decedent’s estate should now be taken away from his estate and thrown into the “pot” making it a subject of partition by a creditor flies in the face of the clear wording of the statute.
The error the Majority makes is occasioned by its determination that on the death of the decedent, the decedent’s estate received only what the decedent already had and that the slayer “retained that undivided one-half interest in [all] the property (together with all normal incidents thereto) which he had previously enjoyed, except that passage of the remaining one-half interest to the estate of the decedent effectively extinguished the slayer’s right of survivorship.”
The Majority reads section 6a as if “one-half of any property held by the slayer and the decedent as joint tenants” means the interest that the decedent had in the property before his death and does not mean one-half of -the undivided fee. Section 5 dealing with estates by the entireties also provides that one-half of any property held by the slayer and the decedent shall pass upon the death of the decedent to his estate. Clearly, the “one-half of any property” in both sections 5 and 6a refer to the one-half of the fee and not as the *546Majority holds, to the one-half undivided interest in the entireties or in the joint estate property.
I dissent.